Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17, 22, 27, 28 and 31-33 are pending in the application. Claims 1 and 33 are rejected. Claims 2-17, 22, 27, 28, 31 and 32 are withdrawn from further consideration.

Election/Restrictions
	Applicant has amended various claims to no longer encompass the elected species. Currently, only claim 33 embraces the elected species. Since the claims are being examined according to MPEP 803.02, examination was limited to claims directed to the elected species. Claim 33 has been determined to be free of the prior art and therefore examination has been extended with Markush claim 1 to the prior art cited below. For this reason, only claims 1 and 33 are under examination; however, dependent claims directed to non-elected species are eligible for rejoinder upon allowance of the generic Markush claim 1.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to add the option for L to “-SO2R7-”. Applicant does not state where support for this amendment appears in the application other than reference to paragraphs [0063] and [00162] in the remarks dated September 28th, 2022. These sections are directed to embodiments of the variable Ar and a definition of “heteroaryl”. Presumably Applicant’s amendment is based on the previously presented rejection under 35 USC 112(d) where dependent claim 17 recited the following two compounds:

    PNG
    media_image1.png
    142
    408
    media_image1.png
    Greyscale
.
As discussed below, the option for -SO2R7- is rejected as indefinite. If claim 1 is interpreted to include sulfur being charged in the noted option, the claims introduce new matter since the specification does not contain any disclosure to support such an amendment. Even if claim 1 were amended to recite that L can be -SO2-, the amendment would still be deemed to introduce new matter since the species above do not support the countless additional species that would be encompassed by claim 1. Applicant may take the position that the original reference to “-SO2NR7-“ was erroneous and should have instead referred to “-SO2-“ such that original claim 1 would have encompassed the two species noted above. As noted in MPEP 2163.07(II):
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

In this situation, it is not readily apparent where the error occurs. For instance, it could similarly be the case that Applicant decided the species depicted above (although part of a previous draft) were not desirable and Applicant chose to narrow a previous draft of a generic claim that otherwise encompassed the species. The error would then be that the species were inadvertently left in the dependent claims and embodiments found in the specification as filed. The correction to such an error would therefore be to delete the species rather than to broaden the generic claim. Regardless, even if a person having skill in the art assumed that the original genus was intended to encompass the species above, there are multiple ways the genus could have been broadened to encompass the species above. For instance, an option for R4 to be a -SO2R# type group where R# would be defined to include alkyl and aralkyl groups would be an additional way to redraft the generic claim to encompass the species above. The multiple ways to broaden the generic claim, however, result in the introduction of different scopes since (while both would encompass the two species) the two possible approaches result in the new claiming of non-identical broadened scopes. 
	For these reasons, the amendment to claim 1 is deemed to introduce new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite since Applicant recites an option for L to be “-SO2R7-“. It is unclear if the reference to R7 is inadvertent or if R7 is meant to be a bivalent residue. If R7 is intended to be bound to sulfur, the sulfur moiety would be formally charged; however, the moiety is not listed as being charged. If R7 is intended to be bivalent, it is unclear if R7 can be hydrogen and/or what structures would be embraced by such embodiments. It appears that R7 was inadvertently listed as part of the definition; however other options for L (either currently or previously recited) only contain an instance of R7 bound to a moiety that has a proper valence, such as -C(O)NR7- where nitrogen is bound to R7 and two other moieties.
Claim 1 recites the limitation "the at least one heteroatom" in the definition of Ar.  There is insufficient antecedent basis for this limitation in the claim. The definition of Ar initially refers to a generic definition of “a substituted or unsubstituted 9 to 10 membered bicyclic heteroaromatic ring system,” followed by “wherein the bicyclic heteroaromatic ring system is an aromatic hydrocarbon ring system with at least one heteroatom within the ring system selected from O, N and S or…” where the claim separates “bicyclic ring system which is not completely aromatic but contains an aromatic ring…” with the word “or”. The limitation regarding “with at least one heteroatom” applies to “an aromatic hydrocarbon ring system” but not “a bicyclic ring system”. Similarly, the limitation regarding “not completely aromatic but contains an aromatic ring” appears to be the antecedent basis for “the aromatic ring or the non-aromatic ring”. For this reason, the limitation of “wherein the at least one heteroatom is present within the aromatic ring or the non-aromatic ring” lacks proper antecedent basis since it is referring to aspects of options recited in the alternative as if they were required together.
	Claim 33 is rejected as indefinite based on the phrase “and pharmaceutically acceptable salts”. As explicitly written, claim 33 is drawn to compounds and pharmaceutically acceptable salts but only the compounds are defined according to a list. Presumably Applicant intended to claim the pharmaceutically acceptable salts of the compounds listed in the claim; however, until the claim explicitly indicates which salts are claimed, the claim is considered indefinite. It is suggested that Applicant add “thereof” after “salts”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,194,409 by van Boeckel et al.
The prior art teaches (2-{2(S)-[(1-amino-isoquinolin-6-ylmethyl)-carbamoyl]-piperidin-1-yl}-1(R)-benzyl-2-oxo-ethyl)-carbamic acid benzyl ester in column 107, lines 29-30, which has the following structure:

    PNG
    media_image2.png
    405
    404
    media_image2.png
    Greyscale
.
The compound reads on formula (I) where L is a bond, n is 0, R4 is hydrogen, R5 is hydrogen, o is 1, Ar is isoquinoline substituted -NRgRh where Rg and Rh are hydrogen, m is 1, X is a bond, Ra and Rb are hydrogen, R1 is a six membered carbocyclic ring (phenyl) and one of R2 and R3 is C1 alkyl and the other is hydrogen. The specification states in paragraph [00148] that “The alkyl and alkylene groups may be unsubstituted or substituted by one or more substituents.” Accordingly, the group -C(O)OCH2Ph is deemed to fall within the scope of an alkyl group since it can be considered a C1 alkyl group substituted by an oxo group and a benzyl ether group.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bednarek et al. Peptides 2007, 28, 1020-1028.
	Bednarek et al. teach analogs of αMSH Ac-Ser1-Tyr-Ser-Met4-Glu-His6-Phe7-Arg8-Trp9-Gly-Lys-Pro-Val13-NH2 in Table 1 beginning on page 1023. The prior art teaches an analog of Nle4,Oic6,D-Nal(2’)7,Pip8 as Entry 13. The prior art teaches abbreviations on page 1020 where Nal(2’) is 2’-naphthylalanine; Oic is octahydroindole-2-COOH and Pip is pipecolic acid. The noted compound would have the following portion corresponding to residues 6-10:

    PNG
    media_image3.png
    386
    352
    media_image3.png
    Greyscale
.
The compound reads on formula (I) where L is a bond, n is 0, R4 is hydrogen, R5 is hydrogen, o is 2, Ar is indole, one of Re and Rf is C1 alkyl and the rest are hydrogen, m is 1, X is a bond, Ra and Rb are hydrogen, R1 is a 10 membered carbocyclic ring (naphthalene) and one of R2 and R3 is C1 alkyl and the other is hydrogen. The specification states in paragraph [00148] that “The alkyl and alkylene groups may be unsubstituted or substituted by one or more substituents.” Accordingly, the groups for one of Re and Rf as well as one of R2 and R3 are deemed to fall within the scope of an alkyl group since they can be considered a C1 alkyl group that are substituted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626